Case 1:21-cv-10499-MFL-PTM ECF No. 18, PageID.1434 Filed 08/26/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

HELLO FARMS
LICENSING MI LLC,

       Plaintiff,                                           Case No. 21-cv-10499
                                                            Hon. Matthew F. Leitman
v.

GR VENDING MI, LLC, et al.,

     Defendants.
__________________________________________________________________/

                 ORDER GRANTING DEFENDANTS LEAVE
               TO FILE A FIRST AMENDED COUNTERCLAIM

       On February 1, 2021, Plaintiff Hello Farms Licensing MI LLC filed this

breach of contract action against Defendants GR Vending MI, LLC and CURA MI,

LLC in the Arenac County Circuit Court. (See Compl., ECF No. 1-1.) Defendants

later removed the action to this Court (see Notice of Removal, ECF No. 1) and filed

a Counterclaim against Hello Farms. (See Counterclaims, ECF No. 9.)

       Hello Farms has now filed a motion for judgment on the pleadings pursuant

to Federal Rule of Civil Procedure 12(c). (See Mot, ECF No. 17.) Hello Farms seeks

a ruling in its favor on its affirmative claims and on Defendants’ Counterclaim. (See

id.)   Hello Farms argues, among other things, that Defendants have failed to

sufficiently plead an entitlement to relief on their Counterclaim. (See id.)




                                          1
Case 1:21-cv-10499-MFL-PTM ECF No. 18, PageID.1435 Filed 08/26/21 Page 2 of 3




      Without expressing any view regarding the merits of the motion for judgment

on the pleadings, the Court will grant Defendants the opportunity to file a First

Amended Counterclaim in order to remedy the alleged deficiencies in their

Counterclaim identified by Hello Farms. The Court does not anticipate allowing

Defendants another opportunity to amend to add factual allegations that they could

now include in their First Amended Counterclaim. Simply put, this is Defendants

opportunity to allege any and all additional facts, currently known to them, that may

cure the alleged deficiencies in their Counterclaim.

      By September 9, 2021, Defendants shall notify the Court and Hello Farms in

writing whether they will amend their Counterclaim or respond to the motion for

judgment on the pleadings. If Defendants provide notice that they will be filing a

First Amended Counterclaim, they shall file that amended pleading by no later than

September 23, 2021. Upon the filing of a First Amended Counterclaim, the Court

will terminate without prejudice Hello Farms’ currently pending motion for

judgment on the pleadings as moot.           If Defendants file a First Amended

Counterclaim, Hello Farms may re-file a motion for judgment on the pleadings if it

believes such a motion is appropriate. That motion shall not exceed 35 pages.




                                         2
Case 1:21-cv-10499-MFL-PTM ECF No. 18, PageID.1436 Filed 08/26/21 Page 3 of 3




      If Defendants provide notice that they will not be filing a First Amended

Complaint, they shall file a response to Hello Farms’ motion for judgment on the

pleadings by no later than September 23, 2021.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: August 26, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 26, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
